                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                            April 30, 2021
                      UNITED STATES DISTRICT COURT
                                                                         Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                          GALVESTON DIVISION

E-Z LINE PIPE SUPPORT CO., LLC,        §
                                       §
      Plaintiff.                       §
                                       §
VS.                                    § CIVIL ACTION NO. 3:20-cv-00176
                                       §
PIPING TECHNOLOGY &                    §
PRODUCTS, INC.,                        §
                                       §
      Defendant.                       §

                           ORDER AND OPINION

      The parties in this case have requested my assistance in resolving a

discovery dispute. See Dkt. 33. Plaintiff E-Z Line Pipe Support Co., LLC (“E-Z

Line”) wants to depose several current and former employees of Defendant

Piping Technology & Products, Inc. (“Piping”). Piping strongly objects, and

requests a so-called “Lone Pine Order,” which would stay discovery until E-Z Line

provides prima facie evidence of causation and injury. For the reasons provided

below, I decline the invitation to issue a Lone Pine Order and instead order the

parties to proceed with discovery.

                                BACKGROUND

      In May 2020, E-Z Line filed this lawsuit against Piping for allegedly using a

photograph of one of E-Z Line’s products without permission in online

advertisements. E-Z Line claims this unpermitted use violated both the Copyright

Act and the Lanham Act, and seeks monetary damages resulting from Piping’s
alleged illegal appropriation. E-Z Line also requests an injunction prohibiting

Piping from falsely advertising its products and wrongfully using photographs of

E-Z Line’s products in Piping’s advertisements and promotions.

      Although the parties have exchanged written discovery, no depositions

have taken place. The Docket Control Order sets a May 14, 2021 discovery

deadline (which may be extended by agreement of the parties), and a May 21,

2021 dispositive motion deadline (which may not be moved). See Dkt. 16. With

the end of discovery and the dispositive motion deadline looming, E-Z Line has

noticed depositions for three of Piping’s current and former employees: Prabin

Shrestha, Shirish Lal, and Raya Bass.

                                   ANALYSIS

      A Lone Pine Order is a case management device which takes its name from

a 1986 New Jersey environmental, mass tort case. See Lore v. Lone Pine Corp.,

No. L-33606-85, 1986 WL 637507 (N.J. Super. Ct. Nov. 18, 1986). In Lone Pine, a

group of homeowners sued 464 defendants for personal injuries and property

damage resulting from the operation of Lone Pine’s landfill. See id. at *1. The trial

court entered an order requiring the plaintiffs to provide facts in support of their

claims through expert reports, or risk having their claims dismissed. See id. at

*1–3. In today’s rough and tumble litigation world, Lone Pine orders typically

require each plaintiff in a mass tort case to make a prima facie showing of injury

and causation before proceeding to discovery. See David B. Weinstein &

                                             2
Christopher Torres, An Art of War Lesson Applied to Mass Torts: The Lone Pine

Strategy, 14 AM. BAR ASSOC. (Env’t Enf’t & Crimes Comm. Newsl.) August 2013,

at 15. This is often done through the submission of affidavits, expert reports, and

other evidence.

      The Fifth Circuit has recognized that Lone Pine Orders are “designed to

handle the complex issues and potential burdens on defendants and the court in

mass tort litigation by requiring plaintiffs to produce some evidence to support a

credible claim” before proceeding to discovery. Steering Comm. v. Exxon Mobil

Corp., 461 F.3d 598, 604 n.2 (5th Cir. 2006). See also Acuna v. Brown & Root

Inc., 200 F.3d 335, 340 (5th Cir. 2000) (Lone Pine Orders are designed to weed

out frivolous claims and “to handle the complex issues and potential burdens on

defendants and the court in mass tort litigation.”). In determining whether to

grant or deny a request for entry of a Lone Pine order, district court judges have

wide discretion as part of their management of the discovery process under Rule

16. See id.

      Piping argues that I should enter a Lone Pine Order in this case. Such an

order would stop cold any depositions of Piping’s current and former employees

“until such time as E-Z Line can show from Piping’s customers that there is some

evidence of causation between the use of the photo [and] any damages incurred

by EZ Line or profits derived by Piping.” Dkt. 33 at 2. I am not convinced that the

entry of a Lone Pine Order is appropriate.

                                             3
      In our federal judicial system, each party is generally permitted under the

Federal Rules of Civil Procedure to engage in the discovery process to prepare its

case for trial. The notion that discovery in a wide range of cases should

automatically be stayed—requiring a plaintiff to establish a prima facie case of

injury and causation before moving forward with discovery—runs counter to how

our courts generally operate. It is for that reason that the use of an extraordinary

case management tool like a Lone Pine Order is the exception, not the rule. As

one district court observed:

      Review of relevant case law thus indicates that Lone Pine orders
      appear to be utilized most often in cases involving complicated legal
      and factual issues in complex mass tort and toxic-tort litigation
      involving multiple parties, where the discovery process would be
      particularly burdensome, and where the plaintiff’s ability to sustain
      their burden of proof was found to be questionable.


Kamuck v. Shell Energy Holdings GP, LLC, No. 4:11-CV-1425, 2012 WL

3864954, at *3 (M.D. Pa. Sept. 5, 2012) (collecting cases).

      This case is not a complex mass tort case. There are not 100-plus plaintiffs

clamoring for me to implement basic procedures to streamline discovery and

minimize expenses. This is a one-plaintiff-one-defendant case. The case law is

replete with district courts across the country refusing to issue Lone Pine Orders

in the absence of multiple parties. See Arnold v. BNSF Ry. Co., No. 3:18-CV-1931-

L, 2019 WL 1493160, at *6 (N.D. Tex. Apr. 4, 2019) (refusing to enter a Lone Pine

Order because such an “order is typically granted when there are multiple parties,

                                            4
whereas this case involves one plaintiff and one defendant.”); Marquez v. BNSF

Ry. Co., No. 17-CV-01153-CMA-MEH, 2017 WL 3390577, at *3 (D. Colo. Aug. 8,

2017) (“Similarly, the present case involves one plaintiff suing one defendant for

negligently causing the decedent’s esophageal cancer. As such, the Court does not

perceive peculiar case management or discovery needs.”); Ramirez v. E.I. Dupont

De Nemours & Co., No. 8:09-cv-321-T-33TMB, 2010 WL 144866, at *3 (M.D. Fla.

Jan. 8, 2010) (holding that a Lone Pine Order was “patently unwarranted” in a

case involving “a single plaintiff and single defendant.”).

      It is important to keep in mind that all E-Z Line has requested thus far is

the opportunity to take the depositions of three current and former employees of

Piping, the sole defendant in this case. From my vantage point, this ask is hardly

outlandish or inappropriate. Truth be told, I am hard-pressed to imagine any

case in which I would step in to prevent the plaintiff from conducting basic

deposition discovery aimed at a single defendant.

      Piping believes the claims raised by E-Z Line are without merit, and it does

not want to incur the time and expense of producing witnesses until E-Z Line can

provide concrete evidence of causation and injury. Although I appreciate and

understand Piping’s position, I do not believe it makes a lot of sense for a district

court to act as a gatekeeper, deciding at the outset of every case whether to even

allow basic discovery to commence. I prefer to follow the guidelines set forth in

the Federal Rules of Civil Procedure, allow the parties to engage in the discovery

                                             5
process, and then entertain summary judgment motions as to any unsupported

claims.

      Before I conclude, there is an additional reason why a Lone Pine Order is

not suitable here. E-Z Line has requested injunctive relief. As E-Z line points out:

“E-Z Line does not need to specifically prove that Piping’s violative conduct

caused actual damages in order to be awarded [the] injunctive relief it seeks—

either now or at trial.” Dkt. 33 at 2.

                                   CONCLUSION

      This case has been on file for almost a year. The discovery cut-off and

dispositive motion deadline are fast approaching. E-Z Line has requested three

depositions. That’s a reasonable request. Those depositions should proceed as

previously planned.

      SIGNED this 30th day of April 2021.



                                         ______________________________
                                                 ANDREW M. EDISON
                                          UNITED STATES MAGISTRATE JUDGE




                                            6
